In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-631V
                                        UNPUBLISHED


    MARCEA JONES,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Filed: March 22, 2022

    SECRETARY OF HEALTH AND                                  Motion for decision; Dismissal;
    HUMAN SERVICES,                                          Tdap Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
                        Respondent.                          (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On January 12, 2021, Marcea Jones filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through 34,2
(the “Vaccine Act”). Ms. Jones alleged that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) from a Tdap vaccine she received on October 2, 2019.
ECF no. 1.

        On March 16, 2022, Ms. Jones filed a motion for a decision dismissing the
petition. For the reasons set forth below, Ms. Jones’ motion is GRANTED, and this case
is DISMISSED.

      In the petition, Ms. Jones alleged that she suffered a shoulder injury from an
Tdap vaccination but did not otherwise detail any of her symptoms or medical treatment.
ECF No. 1. Ms. Jones did not submit any medical records with the petition.


1
 Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       The February 5, 2021 PAR Initial Order required Ms. Jones to file all the
statutorily required documents, including medical records supporting the vaccination,
pre-vaccination treatment, and post-vaccination treatment. ECF No. 5. On November
15, 2021, Ms. Jones filed her medical and a Statement of Completion.

        On March 16, 2022, Ms. Jones filed a motion for a decision dismissing the
petition stating that “[a]n investigation of the facts and science supporting her case have
demonstrated to Petitioner that she will be unable to prove that she is entitled to
compensation in the Vaccine Program.” ECF No. 13.

        To receive compensation under the National Vaccine Injury Compensation
Program, a petitioner must prove either 1) that the vaccinee suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of the
vaccinations, or 2) that the vaccinee suffered an injury that was actually caused by a
vaccine. See §§ 300aa—13(a)(1)(A) and 11(c)(1). Ms. Jones alleged that she sustained
a SIRVA Table Injury.

       Under the Vaccine Act, a petitioner may not receive compensation based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1). The
medical records indicate that Ms. Jones had bilateral shoulder pain before the Tdap
vaccination. Exhibit 7 at 228. For a SIRVA claim, the qualifications and aids to
interpretation of the Vaccine Table require that the petitioner have “[n]o history of pain,
inflammation or dysfunction of the affected shoulder prior to intramuscular vaccine
administration that would explain the alleged signs, symptoms, examination findings,
and/or diagnostic studies occurring after vaccine injection.” 42 C.F.R. § 100.3 (c)(10)(i).
For at least this issue, I find that Ms. Jones has not established the requirements for a
SIRVA claim. Moreover, Ms. Jones admitted in the motion for a decision that she will
not be able to establish entitlement to compensation.

       Thus, Petitioner has failed to establish entitlement to compensation in the
Vaccine Program. This case is dismissed for insufficient proof. The clerk shall
enter judgment accordingly.3

IT IS SO ORDERED.

                                                    s/Brian H. Corcoran
                                                    Brian H. Corcoran
                                                    Chief Special Master




3
 If Petitioner wishes to bring a civil action, he must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       2